Case 19-16099-amc          Doc 24   Filed 01/02/20 Entered 01/02/20 16:52:25              Desc Main
                                    Document     Page 1 of 1


                              U.S. BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                :
                                                      :
         Ricardo I Lopez, Jr.                         :
                                                      :
                                                      :       Case No.: 19-16099AMC
                                                      :
Debtor(s)                                             :       Chapter 13



                                 CERTIFICATE OF SERVICE
        I, Brad J. Sadek, Esq., hereby certify that on January 2, 2020, a true and correct copy of the
Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, all interested and
affected parties, the Trustee and all affected creditors per the address provided on their Proof of
Claims.


                                                              Very Truly Yours,

Date:    January 2, 2020                                      /s/ Brad J. Sadek, Esquire
                                                              Brad J. Sadek, Esquire
